

114 HR 5872 IH: Low Alcohol Wine Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5872IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Nunes (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the taxation of mead and certain low alcohol
			 by volume wine.
	
 1.Short titleThis Act may be cited as the Low Alcohol Wine Act. 2.Modification of taxation of mead and certain low alcohol by volume wine (a)In generalSection 5041 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(h)Mead and low alcohol by volume wine
 (1)Tax and tax rateFor purposes of subsections (a) and (b)(1), mead and low alcohol by volume wine shall be treated as still wines containing not more than 14 percent of alcohol by volume.
 (2)DefinitionsFor purposes of paragraph (1)— (A)MeadThe term mead means a wine—
 (i)containing not more than 0.64 gram of carbon dioxide per hundred milliliters of wine, except that the Secretary may by regulations prescribe such tolerances to this limitation as may be reasonably necessary in good commercial practice,
 (ii)which is derived solely from honey and water, (iii)which contains no fruit product or fruit flavoring, and
 (iv)which contains less than 8.5 percent alcohol by volume. (B)Low alcohol by volume wine definedThe term low alcohol by volume wine means a wine—
 (i)containing not more than 0.64 gram of carbon dioxide per hundred milliliters of wine, except that the Secretary may by regulations prescribe such tolerances to this limitation as may be reasonably necessary in good commercial practice,
 (ii)which is derived— (I)primarily from grapes, or
 (II)from grape juice con­cen­trate and water, (iii)which contains no fruit product or fruit flavoring other than grape, and
 (iv)which contains less than 8.5 percent alcohol by volume.. (b)Effective dateThe amendment made by this section shall apply to wines removed during calendar years beginning after December 31, 2016.
			